Citation Nr: 1112474	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  08-12 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to include as secondary to service-connected shell fragment wounds of the feet and left knee.  

2.  Entitlement to service connection for osteoarthritis, to include as secondary to service-connected shell fragment wounds of the feet and left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to June 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2010, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.  At the time of the hearing, the Veteran submitted additional evidence pertinent to this claims and waived initial RO consideration of this evidence.  See 38 C.F.R. § 20.1304 (2010).  

In October 2009 and June 2010, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

When this matter was before the Board in June 2010, a remand was ordered.  The AMC was instructed to schedule the Veteran a VA examination to ascertain the relationship, if any, between his currently diagnosed fibromyalgia and osteoarthritis and his service-connected shell fragment wounds of the feet and left knee.  Specifically, the VA examiner was requested to perform the following actions:  render an opinion as to whether any currently diagnosed fibromyalgia and/or osteoarthritis were caused or aggravated by the Veteran's service-connected shell fragment wounds of the left knee and feet; comment on the Veteran's contention that his service-connected shell fragment wounds made him more susceptible in developing fibromyalgia and osteoarthritis; comment on the December 2008 VA examination report in which the examiner stated that according to recent medical literature, the most plausible hypothesis regarding the cause of fibromyalgia suggests that in genetically predisposed individuals, various stressors induced a heightened sense of pain and hypersensitivity to numerous stimuli; provide examples of such various stressors as stated in the December 2008 VA examination report; render an opinion on whether being hit by a mortar would qualify as a stressor for activating fibromyalgia in an individual that is genetically predisposed for fibromyalgia and if so, provide an opinion on whether it is at least as likely as not that the Veteran is genetically predisposed for fibromyalgia.  

However, upon review of the record, there is no indication that the VA examiner specifically commented and provided opinions to all the requests stated above.  According to the July 2010 VA examination report, after a review of the claims file and physical examination of the Veteran, the VA examiner diagnosed him with shell fragment wounds to both feet resulting in metatarsal fractures 1 through 3 on the left and 2 through 5 on the right, all which have healed and bilateral patellofemoral syndrome.  He concluded that he found no evidence of any shell fragment wounds to his joints and as such, his current disorder (bilateral patellofemoral syndrome) is less likely than not related to service and more likely related to degenerative changes as a result of aging.  He further added that because there was no shell fragment wound to his left knee documented in his service treatment records, he could not render an opinion as to whether the stress of the shell fragment wound to his left knee would result in degenerative joint disease or fibromyalgia.  Finally, the VA examiner opined that there is nothing found in orthopedic literature that suggests a metatarsal fracture would result in a form of fibromyalgia or degenerative joint disease, but the pain in his feet can be a stressor that would lead to the development of fibromyalgia.  

The Board acknowledges the VA examiner's conclusions and opinions set forth in the July 2010 VA examination report; however, it appears that the examiner did not answer all the questions asked in the June 2010 Board remand and more importantly, erroneously determined that the Veteran did not suffer from shrapnel wounds in service.  The Board's remand clearly notes that according to his service treatment records, in October 1971, the Veteran sustained shell fragment wounds to both of his lower extremities.  He sustained fractures to both feet and a bruit in the popliteal area on the left leg.  In November 1971, he was diagnosed with a popliteal arteriorvenous fistula and underwent surgery for repair of the fistula.  Numerous pieces of shrapnel remained in his feet and legs, and the Veteran is currently service-connected for shell fragment wounds of the left foot with retained foreign bodies and tender scar; shell fragment wounds of the right foot with retained foreign bodies and tender scar; and shell fragment wounds of the left knee with tender scar.  Thus, the VA examiner's conclusions appear to have been erroneous, and a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Accordingly, the Board cannot rely on the July 2010 VA examiner's opinion as to the etiology of the Veteran's current disability.  Consequently, the remand instructions remain unfulfilled because the July 2010 VA examiner's etiology opinion is rendered non-probative by its reliance on an inaccurate factual premise.  Accordingly, the Board must again remand the case, to fulfill the clear intent of the remand instructions of June 2010.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

To ensure that VA has met its duty to assist the Veteran in developing the facts pertinent to the claim and to ensure full compliance with due process requirements, the case is again REMANDED for the following action: 
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his fibromyalgia and osteoarthritis.  All necessary tests should be performed.  The claims file, including a copy of this REMAND, should be made available to the examiner for proper review of the medical history. The examination report is to reflect whether such a review of the claims file was made, along with comments regarding the July 2008 private medical statement and the December 2008 VA examination report.  The examiner is requested to provide an opinion concerning whether it is at least as likely as not (50 percent probability or more) that the Veteran's claimed disabilities -fibromyalgia and osteoarthritis were caused or aggravated by the Veteran's service-connected shell fragment wounds of the feet and left knee.  The examiner is reminded that for the purposes of the opinion the Veteran did sustain shell fragment wounds to his lower extremities in service.  If the examiner finds that the Veteran' fibromyalgia and osteoarthritis are aggravated by the service-connected shell fragment wounds of the feet and left knee, he/she should indicate the degree of disability of the fibromyalgia and osteoarthritis before they were aggravated and its current degree of disability.  If the fibromyalgia and osteoarthritis were not caused or aggravated by the service-connected shell fragment wounds of the feet and left knee, the examiner should state so.  

The examiner must specifically comment on the Veteran's contention that due to his service-connected shell fragment wounds of both lower extremities, he had chronic pain in his left knee, ankles, and feet which made him more susceptible to developing fibromyalgia and osteoarthritis.  

The examiner must also specifically comment on the December 2008 VA examination report in which the examiner stated that according to recent medical literature (Pathogenesis of Fibromyalgia, October 2008), the most plausible hypothesis regarding the cause of fibromyalgia suggests that in genetically predisposed individuals, various stressors induced a heightened sense of pain and hypersensitivity to numerous stimuli. In this regard, the examiner must provide examples of such stressors.  The examiner must also provide an opinion on whether being hit by a mortar would qualify as a stressor for activating fibromyalgia in an individual that is genetically predisposed for fibromyalgia.  If being hit by a mortar does qualify as a valid stressor, the examiner should provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that the Veteran is genetically predisposed for fibromyalgia.  If the examiner is unable to provide the requested examples and/or opinions, it should be so stated.  

The rationale for any opinion expressed should be set forth.  If the examiner is unable to provide the requested opinion(s) without resorting to speculation, it should be so stated and he or she must discuss why an opinion is not possible.  The claims folder should be made available to the examiner in conjunction with the examination.  

2.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



